Citation Nr: 1419591	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-44 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in June 2012.  A transcript of the hearing is associated with the claims file.

Additionally, in an April 2011 statement, the Veteran requested special monthly compensation on account of loss of use of the creative organ.  The Board thus infers a claim for entitlement to special monthly compensation on account of loss of use of the creative organ.  As this claim has not been adjudicated by the RO, it is not before the Board; hence, it is referred to the agency of original jurisdiction for appropriate action. 


FINDING OF FACT

The Veteran's service-connected disabilities meet the percentage requirements for the award of a schedular TDIU, and his service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to a TDIU; which represents a complete grant of the issue on appeal.  As such, no further notice or assistance is required to assist the Veteran in substantiating this claim.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for diabetes mellitus type II, posttraumatic stress disorder (PTSD), lumbosacral strain with degenerative disc disease, and radiculopathy and peripheral neuropathy of the right lower extremity.  His PTSD alone has been rated as 70 percent disabling for the entirety of the relevant period, except from March 22, 2010, through April 30, 2010, when he was awarded a temporary total (100 percent) rating for hospitalization.  His combined disability rating is 80 percent.  As such, the Veteran meets the schedular criteria for entitlement to a TDIU under 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran is currently unemployed and has been for the entirety of the appeals period.  He stated at his June 2012 hearing that he has been unable to work since 2001 and that he retired early based on his increasing PTSD symptoms, which had begun causing problems at work.  In support of his claim, he submitted a letter dated in February 2009, in which a co-worker attests to his knowledge of the Veteran's "employment difficulties that hastened his voluntary early retirement," including problems with other co-workers who "felt threatened" by the Veteran and feared his temper.  The Veteran stated at the hearing that he retired early because he feared being fired due to these workplace problems.  The Veteran also submitted two letters dated in October 2010 and April 2012 from his treating VA psychiatrist, who stated in both letters that the severity of the Veteran's PTSD symptoms render him "not able to work."

The Board notes that the Veteran was provided with VA examinations in March 2009 and October 2009 that offered negative opinions concerning the Veteran's unemployability.  The March 2009 psychiatric examiner noted that the Veteran was not working and found him to experience "great difficulty maintaining work relationships due to anger and irritability" but did not find him to experience total occupational impairment due to his PTSD.  Similarly, the October 2009 VA psychiatric examiner found no clear link between the Veteran's unemployability and his PTSD symptoms.  She noted that she was unsure on what the Veteran was basing his belief that he would have trouble dealing with people and found that his 35-year work history belied his subsequent statements that his mental health issues prevented him from working.  She did note, however, that the Veteran stated that his problems at work began in his last year when he became angry and developed an urge to kill a co-worker.  In addition, the October 2009 VA spine examiner found that the Veteran was employable from a physical standpoint.  There is no opinion of record that finds the Veteran unemployable due to his physical disabilities.

The Board acknowledges that there is present in the record evidence both in support of and against the claim.  In this regard, the Board acknowledges the March 2009 and October 2009 VA examiners' opinions indicating that the Veteran is not unemployable due either to his PTSD or to his spine disorders.  However, the Veteran's treating VA psychiatrist's findings, as set forth in his October 2010 and April 2012 letters, provide a competent and comprehensive opinion in support of the Veteran's claim, stating that the Veteran's service-connected PTSD is the cause of his ongoing inability to work.  In weighing the probative value of these opinions, the Board notes that the October 2009 psychiatric examiner appears to rely heavily on the Veteran's work history prior to 2001 in formulating her opinion as to the Veteran's current employability.  This period of employment predates the relevant period by nearly a decade.  Additionally, the October 2009 spine examiner appeared to consider only the Veteran's spine disorders, and not his additional physical and psychiatric disorders, in rendering his opinion regarding the Veteran's employability.  As such, the Board finds that the opinion of the VA psychiatrist who has treated the Veteran since his retirement is more probative.  Thus, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's service-connected PTSD warrants entitlement to a TDIU.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


